Citation Nr: 0100493	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated 50 percent disabling from March 27, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.

By a decision entered in February 1999, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation therefor, effective from March 27, 1998.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
expressing dissatisfaction with the rating assigned.  
Subsequently, by a decision entered in May 2000, the RO 
increased the rating for PTSD from 30 to 50 percent, also 
effective from March 27, 1998.  As a result, the issue on 
appeal has been characterized as set forth above, on the 
title page of this preliminary order.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claim in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain updated records 
of any treatment the veteran may have received for PTSD at a 
VA facility or Vet Center since the time that such records 
were last procured.  The action should also include providing 
the veteran another medical examination.  38 C.F.R. § 19.9 
(2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain updated records of any treatment 
the veteran may have received for PTSD 
at a VA facility or Vet Center since the 
time that such records were last 
procured.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a psychiatric 
examination for purposes of assessing 
the current severity of his PTSD.  The 
examiner should review the claims 
folder.  The examiner should 
specifically indicate whether the 
veteran's PTSD is severe enough to 
interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms 
decrease work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it relates to the short- or 
long-term memory and whether it is mild 
(relating to names, directions, or 
recent events) or more severe (relating 
to one's own name, one's own occupation, 
or the names of close relatives); and 
whether the condition is manifested by 
depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, flattened 
affect, difficulty in understanding 
complex commands, impaired judgment 
and/or abstract thinking, disturbances 
of motivation or mood, suicidal 
ideation, obsessional rituals that 
interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide a Global Assessment of 
Functioning (GAF) score and an 
explanation of the score's meaning in 
the context of applicable rating 
criteria.  If psychiatric disorders 
other than PTSD are noted, the examiner 
should, to the extent feasible, describe 
the level of disability due to PTSD 
alone.  If certain symptomatology cannot 
be dissociated from one disorder or the 
other, that should also be noted in the 
report of the examination.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


